Citation Nr: 1135427	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches to include as secondary to service-connected disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.

3.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (the appellant) served on active duty from July 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's May 2006 claim was granted in-part and denied in-part in the May 2007 rating decision.  The Veteran disagreed with the decision to deny entitlement to service connection for migraine headaches and depression, and disagreed with the initial noncompensable disability rating for service-connected bilateral hearing loss.  He perfected an appeal as to those claims.

In April 2009, the Veteran and his representative presented testimony at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In November 2009, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is claiming service connection for migraine headaches and for depression to include as secondary to his service-connected defective vision of the left eye.  The record reveals that the Veteran was treated in service for injury to the left eye after being attacked and beaten.  At discharge in February 1974, he was found to have chronic depression.  It was noted that he was made blind in the left eye in a fight.  By way of history, he reported having frequent or severe headaches as well as frequent trouble sleeping, depression or excessive worry, and nervous trouble.  In June 1975, the Veteran was hospitalized at a VA facility and found to have depressive neurosis.  In November 1975, he was hospitalized for anxiety neurosis.  He reported having a breakdown in the Army and that he has had constant trouble with his nerves.  He was also found to have inadequate personality, and the examiner noted that there appeared to be some manipulation and exaggeration of symptoms.  In March 1976, the RO denied service connection for a nervous disorder and the Veteran was informed of this that same month.  In April 1976, he requested that the claim be reconsidered.  In a letter determination, that same month, the RO found that the Veteran needed to supply new and material evidence to reopen the claim.  In May 2006, the Veteran requested service connection for depression secondary to head trauma.  

The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is therefore re-denominating the issue on appeal as entitlement to service connection for a psychiatric disorder, as instructed by the Court in Clemons.

Additionally, as noted, the Veteran was previously denied service connection for nervous disorder.  That decision became final.  The Veteran is now claiming service connection for depression to include as secondary to his service-connected left eye disorder.  The Board observes that a new etiological theory does not constitute a new claim. See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Veteran has not been provided VCAA notice on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  38 U.S.C.A. § 5103(a) requires that VA issue a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus a remand concerning that issue is required.  

The Veteran is also seeking service connection for migraine headaches to include as secondary to his service-connected left eye disability.  As noted the Veteran did sustain an injury in service due to being assaulted.  He was examined by VA in March 2007.  The examiner stated that it is impossible to project whether or not his headaches were a direct result of his military experience.  No discussion was provided.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.  Further, the examiner did not discuss whether the Veteran's headaches are due to or aggravated by the service-connected left eye disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus a remand on this issue is required.  

Further, the Veteran argues that a higher rating is warranted for his service-connected bilateral defective hearing.  He was examined by VA in October 2010.  As pointed out by the Veteran's representative, the speech recognition score for the left ear was not recorded.  In order to properly determine the correct rating for this disorder, speech recognition scores for both ears are required.  See, 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 6100).  Thus the Veteran must be re-examined to obtain full information regarding his disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the Veteran's claim.  The letter should indicate which portion of the evidence, if any, is to be provided by the Veteran and which portion, if any, VA will attempt to obtain on his behalf.  The letter must also state the basis of the prior denial of service connection for a psychiatric disorder and indicate what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient. 

2.  Next schedule the Veteran for a VA neurology examination to be performed by an examiner who has not previously examined him.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's headaches are related to his military service to include the inservice assault.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's headaches are due to or aggravated by his service-connected left eye defective vision.  Complete rationale must be provided for all opinions and conclusions drawn.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

3.  The Veteran should be scheduled for a VA audiometric examination to evaluate his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores based on the Maryland CNC tests.   

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


